DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/26/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the inspection device” in lines 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-15 are also rejected for being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by KU (Pub. No.: US 2017/0176581).
Regarding claims 1 and 5, KU discloses an ultrasonic probe [an ultrasonic image  apparatus 10] comprising: a plurality of channels (the driver 12 includes a multi-channel transceiver to transmit and receive signals through a plurality of channels, see: par. 0083), wherein each of the plurality of channels includes a vibrator (13) that is configured to output an ultrasonic wave, and a transmission circuit unit that is configured to change an output in response to an input transmission signal and cause the vibrator to output the ultrasonic wave by driving the vibrator with the output (see: par. 0063, 0070, 0080), and the transmission circuit unit includes a stop signal holding circuit that holds a stop signal when the stop signal is input in advance, and selects whether to change the output in response to the transmission signal based on whether the stop signal is held (see paragraphs [0097] to [0099], [0105] to [0109, 0111], etc.). 
Regarding claim 5, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Ku discloses the plurality of transducers 13 output an ultrasonic wave for diagnosing an object 19. Specifically, the plurality of transducers 13 are placed in contact with the object 19, output an ultrasonic signal to the object 19, and receive an ultrasonic feedback signal reflected from the object 19 (see: par. 0073). Referring to FIG. 2, an ultrasonic image apparatus 20 according to an embodiment includes a power supply 21, a driver 22, a plurality of transducers 23, a controller 24, the driver 22 includes a pulser 221 and a receiver 222, see par. 0086 and 0120). In addition, according to an embodiment, the ultrasonic image apparatus 10 refers to a medical apparatus which transmits an ultrasonic signal from a body surface of an object toward predetermined tissue inside the body (see: par. 0066).   
Regarding claims 2 and 6, KU discloses the ultrasonic probe according to claim 1, wherein the plurality of channels are arranged two-dimensionally (see: par. 0072, 0078).
Regarding claims 3 and 7, Ku discloses the ultrasonic probe according to claim 2, further comprising: a memory that stores setting information of setting a channel to be an input target of the stop signal (see: par. 0095).
Regarding claims 4 and 8, KU discloses the ultrasonic probe according to claim 3, wherein the transmission circuit units of the plurality of channels are connected to a common power source, and the setting information is determined, by detecting change of a power source current flowing through the common power source while changing respective output levels of the transmission circuit units of the plurality of channels by using the transmission signal for test (see: par. 0016-0018, 0097-0101, 0103, 0133, 0157).
Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861